13‐2030‐ag 
Chen v. Holder 

          
                         UNITED STATES COURT OF APPEALS 
                                                
                                FOR THE SECOND CIRCUIT 
                                    ________________ 
                                                
                                   August Term, 2014 
                                                
                  (Argued: August 25, 2014      Decided: December 5, 2014) 
                                                
                                 Docket No. 13‐2030‐ag 
                                    ________________ 
                                                
                                   HUO QIANG CHEN, 
                                                
                                                        Petitioner, 
 
                                           —v.— 
 
                  ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL, 
                                              
                                                      Respondent. 
                                     ________________ 
Before: 
                         RAGGI, CHIN, AND CARNEY, Circuit Judges. 
                                   ________________ 

         Petition for review of a Board of Immigration Appeals decision upholding 

denial  of  asylum  and  withholding  of  removal.    The  Board  held  that  the 

imposition  of  a  fine  equal  to  approximately  twenty  times  petitioner’s  annual 

income  for  resistance  to  a  coercive  population  control  program  and  ensuing 


                                                1 
          
economic sanctions for failure to pay the fine after petitioner left China did not 

establish  either  past  persecution  or  a  well  founded  fear  of  future  persecution 

under the circumstances of this case. 

      Petition  for  review  DENIED  in  part  as  to  past  persecution  determination 

and  GRANTED  in  part  as  to  feared  future  persecution  determination.    Agency 

decision  as  to  asylum  and  withholding  of  removal  VACATED  and  case 

REMANDED. 

                                  ________________ 

             THEODORE N. COX, ESQ., New York, New York, for Petitioner. 
       
             YEDIDYA COHEN, Trial Attorney (Stuart F. Delery, Assistant Attorney 
                  General,  David  V.  Bernal,  Assistant  Director,  on  the  brief), 
                  Office of Immigration Litigation, Civil Division, United States 
                  Department of Justice, Washington, D.C., for Respondent. 
                              ________________ 
       
REENA RAGGI, Circuit Judge: 

      Since  his  2001  arrival  in  the  United  States  more  than  thirteen  years  ago, 

Chinese national Huo Qiang Chen has been engaged in almost constant litigation 

to avoid removal from this country based on claimed past persecution and feared 

future  persecution  in  China  for  resistance  to  that  country’s  coercive  population 

control program.  In this latest round of proceedings, Chen petitions for review 



                                                2 
       
of an April 25, 2013 decision of the Board of Immigration Appeals (“BIA”), which 

upheld  a  March  4,  2011  order  by  Immigration  Judge  (“IJ”)  Sandy  K.  Hom 

denying  Chen’s  applications  for  asylum  and  withholding  of  removal  and 

directing  his  removal  from  the  United  States.    See  In  re  Huo  Qiang  Chen,  No. 

A077  353  815  (B.I.A.  Apr.  25,  2013),  aff’g  No.  A077  353  815  (Immig.  Ct.  N.Y.C. 

Mar.  4,  2011).    Chen  challenges  the  BIA’s  determination  that,  under  the 

circumstances  of  this  case,  imposition  of  a  fine  equal  to  approximately  twenty 

times  Chen’s  annual  income  and,  after  Chen  left  China,  a  further  sanction  for 

failure to pay the fine, specifically, termination of his family’s farming leasehold, 

did  not  establish  either  past  persecution  or  a  well  founded  fear  of  future 

persecution as those terms are used under the Immigration and Nationality Act 

(“INA”), Pub. L. No. 82‐414, 66 Stat. 163 (1952) (codified as amended at 8 U.S.C. 

§§ 1101–1537). 

       For reasons discussed herein, we hold that while a severe fine can amount 

to  economic  persecution,  an  alien  claiming  to  have  suffered  past  persecution 

must show more than the imposition of such a fine; he must show that payment 

of  the  fine  (or  efforts  to  pay  or  collect  it)  actually  deprived  him  of  the  basic 

necessities of life or reduced him to an impoverished existence.  See In re T‐Z‐, 24 



                                                  3 
        
I.  &  N.  Dec.  163,  171,  174  (B.I.A.  2007).    At  the  same  time,  however,  we  clarify 

that an unpaid fine and sanctions imposed after an alien is already in the United 

States  for  nonpayment  of  a  fine  may  support  a  well  founded  fear  of  future 

persecution  if  the  alien  were  returned  to  his  native  country,  particularly  where 

the  record  indicates  a  likelihood  that  authorities  would  continue  to  demand 

payment  of  the  fine  and  such  payment  would  impoverish  the  alien  or  deprive 

him of the basic necessities of life. 

       Substantial evidence here supports the agency’s finding that Chen failed to 

demonstrate  that  the  imposition  of  a  severe  fine  deprived  him  of  the  basic 

necessities  of  life  or  impoverished  him  before  he  left  China.    Accordingly,  we 

deny review of the BIA’s past persecution ruling.  The agency erred, however, in 

concluding  that  no  evidence  existed  of  continuing  demands  for  payment  while 

Chen has been in the United States and in reaching other factual conclusions not 

supported  by  substantial  evidence.    We  therefore  grant  review  of  the  BIA’s 

feared future persecution ruling.  Accordingly, we vacate the BIA’s order insofar 

as it denied Chen both asylum and withholding of removal based on such ruling, 

and we remand for further proceedings consistent with this opinion. 




                                                   4 
        
I.     Background 

       A.     Chen’s Fines for Resisting China’s Population Control Program 

       In China, Chen, who is almost illiterate, had worked as a farmer on a one‐

third  acre  plot  of  land  leased  to  him  (and  to  his  father  before  him)  by  the 

government in a sharecropper arrangement.  Chen realized approximately 1,000 

Renminbi (“rmb”) per year from farming, which he used to support himself, his 

wife,  and  their  three  children.    Chen  sporadically  supplemented  these  earnings 

by doing odd jobs in his village, for which he was generally paid 15 rmb a day.1 

       By having three children, Chen and his wife had violated China’s coercive 

population control program.  As punishment, Chinese officials sterilized Chen’s 

wife, and in April 1996, fined Chen 13,000 rmb.  Chen paid 5,000 rmb of this fine, 

raising the money by selling his television and some rice and by borrowing 2,000 

rmb from his sister.  Chen testified that, in September 1996, government officials 

gave  him  ten  days  to  pay  the  8,000  rmb  outstanding  on  the  fine  as  well  as  an 

additional  10,000  rmb  penalty.    Thus,  in  1996,  Chen  was  fined  a  total  of  23,000 

rmb, with 18,000 rmb still owed. 




                                              
1  As  of  the  date  this  case  was  submitted,  the  conversion  rate  between  United 
States Dollars and Renminbi was 6.1540 rmb per dollar. 
                                                 5 
            
       Ten days later, with the fine unpaid, government officials came to Chen’s 

home  in  search  of  property  that  might  be  seized  to  satisfy  the  fine.    Although 

they  apparently  found  nothing  worth  taking,  an  argument  ensued,  which 

prompted Chen to flee his village to avoid retaliation. 

       For several years Chen hid in a neighboring village where he earned 1,500 

rmb  per  year—more  than  he  had  earned  farming—tending  a  community  cow.  

Meanwhile, his wife continued to farm their assigned land. 

       B.     Chen  Illegally  Enters  the  United  States;  Chinese  Authorities 
              Terminate His Farming Leasehold  

       In  2001,  Chen  decided  to  leave  China,  paying  a  smuggler  $50,000  to  help 

him enter the United States.  Chen’s friends and relatives loaned him the money 

necessary to pay the smuggling fee.  Since 2001, Chen has resided in New York, 

earning  $9,000  to  $10,000  a  year  working  in  the  construction  and  restaurant 

industries.  By 2010, he had repaid his debt to friends and relatives.  Also, since 

2003, Chen has been the sole support for his wife and children in China.  In that 

year,  as  punishment  for  Chen’s  failure  to  pay  the  outstanding  fine,  Chinese 

officials  terminated  his  family’s  right  to  farm  its  assigned  plot  of  land.    Chen’s 

wife  has  not  worked  since  that  time.    Chen  asserts  that  government  officials 




                                                  6 
        
nevertheless have continued coming to his family’s home to seek payment of the 

fine. 

         C.    Chen’s Efforts To Secure Relief from Removal 

               1.    Initial Agency Denial  

         Upon  Chen’s  April  2001  arrival  in  the  United  States,  immigration 

proceedings  were  initiated  against  him.    From  the  outset,  Chen  conceded 

removability but requested asylum, withholding of removal, and relief under the 

United  Nations  Convention  Against  Torture  (“CAT”)  based  on  feared 

persecution for resistance to China’s population control program.  He supported 

his claimed fear by reference to his wife’s sterilization, the imposition of a 23,000 

rmb  fine,  and—after  2003—the  revocation  of  his  family’s  farming  rights  for 

failure to pay the fine. 

         On May 13, 2002, after Chen’s first hearing, the IJ found him not credible 

and  denied  him  relief  from  removal.    Chen  appealed  to  the  BIA,  which,  on 

October  8,  2003,  rejected  the  IJ’s  adverse  credibility  determination,  but 

nevertheless  concluded  that  Chen  had  failed  to  establish  eligibility  for  asylum, 

withholding of removal, or CAT relief.  Chen unsuccessfully moved for the BIA 

to  reopen  and  reconsider  its  ruling,  whereupon  he  petitioned  this  court  for 

review  of  the  BIA’s  decision.    On  June  14,  2006,  pursuant  to  a  stipulation  and 
                                                 7 
          
settlement by the parties, this court vacated the BIA’s decision and remanded for 

further  proceedings  and  reconsideration  in  light  of  Diallo  v.  INS,  232  F.3d  279, 

288–90 (2d Cir. 2000) (holding that BIA may deny relief for lack of corroboration 

only if it (a) identifies particular pieces of missing, relevant documentation, and 

(b) shows that documentation at issue was reasonably available to alien), and Jin 

Shui Qiu v. Ashcroft, 329 F.3d 140, 153 (2d Cir. 2003) (same).  Almost a year later, 

on May 30, 2007, the BIA remanded the case to the IJ. 

              2.     Second Agency Denial 

       After  further  hearings,  the  IJ  again  denied  Chen  relief  from  removal  on 

March 6, 2008.  The IJ concluded that Chen (a) had not established entitlement to 

CAT relief, (b) was not eligible for asylum or withholding of removal based on 

his  wife’s  sterilization,  and  (c)  was  not  otherwise  eligible  for  asylum  or 

withholding of removal because he had not demonstrated his own resistance to 

the  coercive  population  control  policies.    In  a  July  20,  2009  decision,  the  BIA 

identified error in the IJ’s final conclusion.  It found that Chen’s payment to have 

his wife’s intrauterine device removed and his purposeful failure to obtain birth 

permits  for  his  second  and  third  child  manifested  the  necessary  resistance.  

Accordingly,  the  BIA  remanded  the  case  to  the  IJ,  with  specific  directions  that 



                                                 8 
        
further evidence be taken as to Chen’s financial circumstances to determine if he 

was entitled to relief based on economic persecution. 

              3.     Third Agency Denial 

       Chen  provided  further  testimony  before  the  IJ  on  October  26,  2010.    On 

March  4, 2011,  the  IJ  again  ordered removal,  concluding that  Chen  had  waived 

his original request for CAT relief by not pursuing it further on remand and had 

not established either past economic persecution or a well founded fear of future 

economic persecution so as to warrant either asylum or withholding of removal.  

With respect to the latter conclusion, the IJ found that, although Chen had been 

fined  a  large  amount,  he  had  not  demonstrated  that  the  fine  caused  him 

substantial economic harm because (a) after Chen went into hiding, his family’s 

income doubled because he was able to earn 1,500 rmb per year in a neighboring 

village while his wife continued to work their farm; (b) when Chinese authorities 

visited  his  home  looking  for  valuables  that  might  satisfy  the  fine,  they  seized 

nothing; (c) Chen had the demonstrated ability to borrow significant amounts of 

money—up to $50,000—from family and friends; (d) Chen had already left China 

when authorities terminated his farming leasehold in 2003; and (e) in the United 

States,  Chen  was  able  to  earn  enough  money  to  repay  his  smuggling  debt, 



                                                9 
        
support his family in China, and accumulate savings of $1,716.75.  As to feared 

future  persecution,  the  IJ  found  that  Chen’s  subjective  fear  was  not  objectively 

reasonable because there was no evidence (a) that government officials had come 

to  his  home  or  inquired  about  his  whereabouts  in  the  last  ten  years;  or  (b)  that 

Chen  would  be  unable  to  support  himself  upon  return  to  China  by  farming, 

tending  livestock  in  a  neighboring  village,  or  working  in  the  construction  or 

restaurant industries. 

       Chen appealed to the BIA and submitted a motion to reopen.  On April 25, 

2013,  the  BIA  dismissed  the  appeal  and  denied  reopening.    Echoing  the  IJ,  the 

BIA  concluded  that  Chen  had  suffered  no  past  economic  persecution  as  a 

consequence of the large fine imposed on him because, when he failed to pay the 

fine, both he and his wife were able to continue working, and authorities did not 

confiscate  their  possessions  or  their  home.    The  BIA  explained  that  the  2003 

termination of his farming leasehold did not constitute past persecution because 

it  occurred  only  after  Chen’s  2001  departure  from  China.    Instead,  this 

confiscation  was  relevant  to  Chen’s  professed  fear  of  future  persecution.    The 

BIA agreed with the IJ that Chen’s fear of future persecution was not objectively 

reasonable because Chen’s economic situation in the United States had changed 



                                                  10 
        
so  as  to  allow  him  to  pay  the  fine,  and  he  could  support  himself  in  China  by 

working in a neighboring village or doing odd jobs as he had in the past. 

       On May 22, 2013, Chen filed the current petition, which seeks review of the 

BIA’s April 25, 2013 decision. 

II.    Discussion 

       A.     Jurisdiction and Standards of Review 

       Federal courts have jurisdiction to review final orders of removal pursuant 

to  8  U.S.C.  § 1252.    Where,  as  here,  the  BIA  affirms  an  IJ’s  removal  order  and 

“closely  tracks  the  IJ’s  reasoning,”  we  consider  “both  the  IJ’s  and  the  BIA’s 

opinions for the sake of completeness.”  Maldonado v. Holder, 763 F.3d 155, 158–

59 (2d Cir. 2014) (internal quotation marks omitted).  In doing so, we review the 

agency’s  factual  findings  only  to  determine  whether  they  are  “supported  by 

substantial evidence,” but we review its “conclusions of law de novo.”  Niang v. 

Holder, 762 F.3d 251, 253 (2d Cir. 2014). 

       Under the substantial evidence standard, the agency’s factual findings are 

“conclusive  unless  any  reasonable  adjudicator  would  be  compelled to  conclude 

to  the  contrary.”    8  U.S.C.  § 1252(b)(4)(B).    While  this  standard  is  highly 

deferential,  it  does  not  admit  “misstatement  of  the  facts  in  the  record  []or  bald 



                                                 11 
        
speculation  or  caprice.”    Shu  Wen  Sun  v.  BIA,  510  F.3d  377,  380  (2d  Cir.  2007) 

(internal quotation marks omitted). 

       As for legal conclusions, where the BIA has issued a precedential opinion, 

our  de  novo  review  is  limited  to  determining  whether  the  BIA’s  legal 

interpretations  satisfy  the  requirements  for  deference  under  Chevron,  U.S.A.  v. 

Natural Resources Defense Council, 467 U.S. 837 (1984).  See Baraket v. Holder, 

632  F.3d  56,  58  (2d  Cir.  2011).    Non‐precedential  opinions,  such  as  the  BIA 

opinion  here,  cannot  claim  Chevron  deference.    See  Mei  Juan  Zheng  v.  Holder, 

672  F.3d  178,  184  (2d  Cir.  2012).    Our  court  has  not  yet  decided  whether  non‐

precedential  BIA  opinions  are  entitled  to  deference  pursuant  to  Skidmore  v. 

Swift  &  Co.,  323  U.S.  134  (1944),  which  affords  agency  interpretations  “respect 

according to [their] persuasiveness,” Sai Kwan Wong v. Doar, 571 F.3d 247, 260 

(2d  Cir.  2009)  (internal  quotation  marks  omitted).    See  Dawkins  v.  Holder,  762 

F.3d  247,  249  (2d  Cir.  2014)  (observing  that  question  of  Skidmore  deference  to 

unpublished BIA decisions remains open).  We need not conclusively answer the 

question  here  because  the  BIA’s  legal  reasoning  is  infected  by  factfinding  not 

supported  by  substantial  evidence  and,  therefore,  would  not  warrant  Skidmore 

deference  even  if  it  applied.    See  Gonzales  v.  Oregon,  546  U.S.  243,  269  (2006) 



                                                12 
        
(stating  that  “under  Skidmore,”  courts  follow  agency’s  interpretation  only  to 

“extent it is persuasive”).  

       As relevant here, whether certain events will or might occur in the future 

is  a  question  of  fact.    See  Hui  Lin  Huang  v.  Holder,  677  F.3d  130,  134  (2d  Cir. 

2012).    On  the  other  hand,  whether  certain  events,  if  they  occurred,  would 

constitute persecution as defined by the INA is a question of law.  See id. at 136.  

Further, whether a given likelihood of persecution satisfies the requirements for 

asylum or withholding of removal is a question of law.  See id. at 135. 

       B.     The Statutory Scheme 

              1.      Asylum 

       Asylum  is  a  form  of  discretionary  relief  that  allows  an  otherwise 

removable  alien  to  remain  and  work  in  the  United  States.    See  8  U.S.C. 

§ 1158(b)(1)(A), (c)(1).  To qualify for asylum, an alien must demonstrate that he 

is a “refugee,” id. § 1158(b)(1), meaning that he is unable or unwilling to return 

to,  and  unable  or  unwilling  to  avail  himself  of  the  protection  of,  his  home 

country because of past persecution or a well founded fear of future persecution 

on account of race, religion, nationality, membership in a particular social group, 

or  political  opinion,  see  id.  § 1101(a)(42)(A);  see  also  8  C.F.R.  § 1208.13(b);  Mei 

Fun  Wong  v.  Holder,  633  F.3d  64,  68  (2d  Cir.  2011).    Persecution  on  account  of 

                                                  13 
        
“resistance to a coercive population control program” is statutorily deemed to be 

“persecut[ion]  on  account  of  political  opinion.”    8  U.S.C.  § 1101(a)(42);  see 

generally  Mei  Fun  Wong  v.  Holder,  633  F.3d  at  68–70.    Meanwhile,  a  well 

founded  fear  of  future  persecution  requires  a  subjective  fear  that  is  objectively 

reasonable.    See  Jian  Xing  Huang  v.  INS,  421  F.3d  125,  128  (2d  Cir.  2005).  

Supreme Court precedent instructs that a fear of future persecution may be well 

founded even where the probability of the feared harm is less than 50%.  See INS 

v.  Cardoza‐Fonseca,  480  U.S.  421,  431  (1987)  (“One  can  certainly  have  a  well‐

founded fear of an event happening when there is less than a 50% chance of the 

occurrence  taking  place.”);  accord  Guan  Shan  Liao  v.  U.S.  Dep’t  of  Justice,  293 

F.3d 61, 69 (2d Cir. 2002). 

              2.     Withholding of Removal 

       Withholding  of  removal  is  a  form  of  mandatory  relief  that  prevents  an 

otherwise  removable  alien  from  being  removed  to  a  country  where  “the  alien’s 

life  or  freedom would  be  threatened  in  that  country  because  of  the alien’s  race, 

religion,  nationality,  membership  in  a  particular  social  group,  or  political 

opinion.”  8 U.S.C. § 1231(b)(3).  Threats to life or freedom comprise a narrower 

category than persecution.  See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 

339, 341 (2d Cir. 2006) (noting that while “concept of persecution inheres in the 
                                                14 
        
analysis  of  both  asylum  and  withholding  of  removal,”  “persecution  includes 

more  than  threats  to  life  or  freedom”  (internal  quotation  marks  omitted)). 

Moreover, showing that life or freedom would be threatened is a higher burden 

than  establishing  a  well  founded  fear  of  such  harm;  specifically,  it  requires 

evidence  that  life  or  freedom  threatening  harm  “‘is  more  likely  than  not.’”  

Vanegas‐Ramirez  v.  Holder,  768  F.3d  226,  237  (2d  Cir.  2014)  (quoting  INS  v. 

Stevic, 467 U.S. 407, 424 (1984)). 

      Because the standard for withholding of removal is thus more demanding 

than that for asylum, it necessarily follows that an alien who cannot demonstrate 

eligibility  for  asylum  also  cannot  demonstrate  entitlement  to  withholding  of 

removal.  See id. 

      C.     Economic Persecution 

      Courts have long recognized that certain economic sanctions can rise to the 

level of persecution.  See, e.g., Dunat v. Hurney, 297 F.2d 744, 746 (3d Cir. 1961) 

(interpreting  former  version  of  withholding‐of‐removal  provision  requiring 

“physical  persecution”  and  holding  that  economic  persecution  can  suffice 

because “[t]he denial of an opportunity to earn a livelihood in a country such as 

the one involved here is the equivalent of a sentence to death by means of slow 

starvation  and  none  the  less  final  because  it  is  gradual”);  accord  Diminich  v. 
                                               15 
       
Esperdy,  299  F.2d  244,  247  (2d  Cir.  1961)  (noting  “full[]  agree[ment]”  with 

Dunat’s  holding  on  economic  persecution).    Despite  that  long  recognition,  a 

consistent  standard  for  identifying  when  economic  injury  rises  to  the  level  of 

persecution has proved elusive.  See Mirzoyan v. Gonzales, 457 F.3d 217, 221–23 

(2d  Cir.  2006)  (describing  history  of  conflicting  standards).    In  response  to  a 

request  by  this  court  for  clarification  of  the  standard  governing  economic 

persecution  claims,  see  id.  at  223,  the  BIA  attempted  to  articulate  a  definitive 

standard in In re T‐Z‐, 24 I. & N. Dec. 163.  We have not yet decided whether the 

In  re  T‐Z‐  standard  is  entitled  to  Chevron  deference.    See  Xiu  Fen  Xia  v. 

Mukasey,  510  F.3d  162,  165  (2d  Cir.  2007).    Neither  party  here  argues  that  the 

standard  is  not  entitled  to  such  deference;  instead,  each  insists  that  In  re  T‐Z‐ 

compels a judgment in its favor.  We therefore deem any argument regarding the 

applicability  of  the  In  re  T‐Z‐  standard  to  be  forfeited,  and  we  apply  that 

standard to Chen’s claim of economic persecution. 

       In re T‐Z‐ instructs that an economic sanction constitutes persecution if it 

(1)  “‘depriv[es]  [the  victim]  of  liberty,  food,  housing,  employment  or  other 

essentials  of  life,’”  or  (2)  deliberately  imposes  a  “‘severe  economic 

disadvantage.’”  24 I. & N. Dec. at 171 (emphasis omitted) (quoting H.R. Rep. No. 



                                                 16 
        
95‐1452, at 5 (1978), reprinted in 1978 U.S.C.C.A.N. 4700, 4704).  The first prong 

of  this  standard  is  intended  to  reference  “deliberate  deprivation  of  basic 

necessities such that life or freedom is threatened.”  Id. at 171.  The second prong 

references  sanctions  that,  while  not  actually  threatening  life  or  freedom, 

nonetheless “reduce an applicant to an impoverished existence.”  Id. at 174. 

       Economic sanctions that might manifest persecution include “particularly 

onerous  fine[s],”  “large‐scale  confiscation[s]  of  property,”  and  “sweeping 

limitation[s] of opportunities to continue to work in an established profession or 

business.”  Id.  There is, however, no fixed threshold for the economic harms that 

will  manifest  persecution.    Instead,  whether  a  given  economic  sanction 

constitutes persecution turns on its “impact” on the victim.  Id.; accord In re J‐H‐

S‐, 24 I. & N. Dec. 196, 200–01 (B.I.A. 2007), petition for review denied sub nom. 

Jian  Hui  Shao  v.  Mukasey,  546  F.3d  138  (2d  Cir.  2008).    Thus,  a  sanction  that 

impoverishes  a  poor  victim  would  constitute  persecution,  while  the  same 

sanction imposed on a wealthier individual without such effect would not.  See 

In  re  T‐Z‐,  24  I.  &  N.  Dec.  at  173  n.10,  174–75;  see  also  Guan  Shan  Liao  v.  U.S. 

Dep’t of Justice, 293 F.3d at 70 (holding that whether fine constitutes persecution 

turns on victim’s financial circumstances and fine’s effect).  In sum, an economic 



                                                   17 
        
sanction  is  persecution  only  if  its  impact  is  an  “infliction  of  suffering  or  harm” 

that on its own would be sufficient to constitute persecution.  Mei Fun Wong v. 

Holder, 633 F.3d at 72 (internal quotation marks omitted). 

       D.     Chen’s Asylum Claim 

       In  denying  Chen  asylum,  the  agency  determined  that  he  had  failed  to 

demonstrate  economic  harms  manifesting  either  past  persecution  or  a  well 

founded fear of future persecution.  We identify no error in the past persecution 

determination,  but  we  vacate  the  agency’s  rejection  of  Chen’s  claimed  fear  of 

future persecution and remand for further proceedings on that issue. 

              1.     Past Persecution 

       Chen  argues  that  the  agency  erred  in  rejecting  his  past  persecution  claim 

because the imposition of an 18,000 (or 23,000) rmb fine on a man with an income 

of  only  1,000  to  1,500  rmb  per  year  must,  as  a  matter  of  law,  be  found  to 

constitute  economic  persecution  without  regard  to  whether  the  fine  was  paid.  

That  argument  improperly  conflates  the  issue  of  when  an  economic  sanction  is 

severe  enough  to  have  persecutive  potential  with  when  such  a  sanction  in  fact 

effects persecution. 

       A  total  23,000  rmb  fine,  more  than  twenty  times  Chen’s  annual  income,  

was certainly “extraordinarily severe” and “particularly onerous”—i.e., the kind 

                                                  18 
        
of economic sanction that In re T‐Z‐ recognized could amount to persecution.  I. 

& N. Dec. at 171, 174.  But In re T‐Z‐ does not state that the mere imposition of a 

severe or onerous fine necessarily effects persecution.  Rather, In re T‐Z‐ explains 

that  an  economic  sanction  constitutes  persecution  when  it  actually  “depriv[es] 

[the alien] of basic necessities such that life or freedom is threatened,” id. at 171, 

or reduces the alien “to an impoverished existence,” id. at 174.  The imposition of 

a  severe  or  onerous  fine  does  not,  by  itself,  have  these  persecutive  effects.    A 

severe  fine  may,  after  all,  go  unpaid.    The  government  might  not  attempt  to 

collect the fine, or its attempts might not deprive the alien of life’s necessities or 

render  him  impoverished.    Thus,  while  imposition  of  a  severe  or  onerous  fine 

may have the potential to impoverish or to deprive a person of life’s necessities 

in  the  future,  a  person  has  not  suffered  past  persecution  until  payment  or 

collection efforts actually have such persecutive effects.  See id. at 168 (observing 

that  immigration  law  requires  that  there  be  “actual  harm  .  .  .  amounting  to 

persecutory harm”); see also Mei Fun Wong v. Holder, 633 F.3d at 72 (collecting 

cases  describing  persecution  as  “infliction  of  suffering  or  harm”  on  proscribed 

ground  (emphasis  added)  (internal  quotation  marks  omitted)).2    Rather, 


                                              
2 Efforts to collect an onerous fine may result in persecution that goes beyond the 

                                               19 
            
imposition  of  a  severe  or  onerous  fine,  on  its  own,  can  support  only  a  well 

founded fear of future persecution. 

           This conclusion finds support in our precedent, as well as that of our sister 

circuits,  holding  that  threats  of  persecution,  no  matter  how  credible,  do  not 

demonstrate  past  persecution.    See  Gui  Ci  Pan  v.  U.S.  Att’y  Gen.,  449  F.3d  408, 

412–13  (2d  Cir.  2006);  see  also  Zhen  Hua  Li  v.  Att’y  Gen.  of  U.S.,  400  F.3d  157, 

164–65  (3d  Cir.  2005)  (cited  approvingly  in  Gui  Ci  Pan)  (stating  that  even 

“sinister  and  credible”  threats,  including  “death  threats,”  would  not  qualify  as 

past persecution unless fulfilled or “highly imminent”); Lim v. INS, 224 F.3d 929, 

932–33, 936 (9th Cir. 2000) (cited approvingly in Gui Ci Pan) (identifying no past 

persecution  despite  highly  credible  death  threats).    That  is  true  even  where,  as 

here,  the  threat  implicit  in  an  onerous  fine—that  collection  will  render  one 

impoverished  or  without  the  necessities  of  life—leads  the  alien  to  flee  his  own 

village  and  hide  in  a  neighboring  one  to  avoid  suffering  these  effects.    See 

generally  Gui  Ci  Pan  v.  U.S.  Att’y  Gen.,  449  F.3d  at  412  (stating  that  where 

                                                                                                                                                  
economic, as the Seventh Circuit demonstrated through a dramatic hypothetical.  
See  Xiu  Zhen  Lin  v.  Mukasey,  532  F.3d  596,  598  (7th  Cir.  2008)  (observing  that 
persecution would have occurred where “government tells a religious heretic we 
are  going  to  fine  you  $1  million  for  your  heresy  and  if  you  cannot  pay  we  are 
going  to  burn  you  at  the  stake,  and  the  heretic  cannot  pay  and  therefore  is 
executed”).  That is not this case. 
                                                                            20 
            
petitioner’s  girlfriend  was  able  to  avoid  forced  abortion  by  couple’s  going  into 

hiding,  petitioner  could  not  claim  past  persecution  from  threat  of  abortion); 

Guan  Shan  Liao  v.  U.S.  Dep’t  of  Justice,  293  F.3d  at  70  (holding  that  petitioner 

who  fled  village  after  imposition  of  economic  fine  and  threat  of  detention  had 

not  demonstrated  past  persecution).3    Instead,  threats  may  be  used  to  establish 

only a well founded fear of future persecution.  See Guan Shan Liao v. U.S. Dep’t 

of Justice, 293 F.3d at 70; see also Zhen Hua Li v. Att’y Gen. of U.S., 400 F.3d at 

165  n.3  (“[U]nfulfilled  threats  are  generally  within  that  category  of  conduct 

indicative  of  a  danger  of  future  persecution.”  (internal  quotation  marks 

omitted));  Lim  v.  INS,  224  F.3d  at  936  (“[Threats  are]  precisely  that—threats  of 

future harm.”). 

       Chen cites no case in which a court has found past economic persecution 

on the basis of an unpaid fine.  Indeed, in the one case he cites where a court’s 


                                              
3  In  Miljkovic  v.  Ashcroft,  376 F.3d 754  (7th Cir. 2004),  the  Seventh  Circuit  held 

that  an  alien  had  satisfactorily  demonstrated  persecution  where  he  fled  Serbia 
after  receiving  a  draft  notice  that,  based  on  his  ethnicity,  targeted  him  for 
hazardous  military  duty,  possibly  violative  of  international  law.    “Being  driven 
out  of  one’s  country  is  another  crossing  of  the  line  that  separates  mere 
discrimination from persecution.”  Id. at 756.  Chen does not cite Miljkovic, nor 
would  that  case  help  him  given  that  Chen’s  initial  flight  involved  a  move  to  a 
neighboring village, not a change of country.  Nor does the record indicate any 
change in circumstances that, after years in that village, drove Chen out of China. 
                                                 21 
            
finding of past persecution rested, in part, on a fine, the alien had been forced to 

pay the fine before fleeing China.  See Zhen Hua Li v. Att’y Gen. of U.S., 400 F.3d 

at 169 (finding economic persecution based partly on fine); id. at 174 (Sloviter, J., 

dissenting) (noting that alien had paid fine while in China).  Moreover, when our 

court  has  considered  whether  a  particular  fine  constituted  past  persecution,  we 

have  required  the  alien  to  demonstrate  that  payment  of  the  fine  actually 

“constituted a substantial disadvantage to him.”  Guan Shan Liao v. U.S. Dep’t of 

Justice, 293 F.3d at 70 (noting that alien claimed to have paid fine). 

      In  short,  because  economic  persecution  occurs  only  when  a  person  is 

deprived  of  the  necessities  of  life  or  rendered  impoverished,  and  because  Chen 

failed to show that the fine imposed on him ever had such effects before he left 

China, he necessarily fails to demonstrate that the BIA erred as a matter of law in 

rejecting his claim of past persecution. 

      The  2003  termination  of  Chen’s  farming  leasehold  warrants  no  different 

conclusion,  because  past  persecution  references  persecution  that  the  alien  has 

experienced  in  his  native  country  before  departing  from  it.    See  8  C.F.R. 

§ 1208.13(b)(1)  (requiring  alien  claiming  past  persecution  to  have  been 

persecuted “in the past in the applicant’s country of nationality or, if stateless, in 



                                              22 
       
his or her country of last habitual residence”).  Chen left China in 2001.  Thus, by 

the  time  his  leasehold  was  terminated,  he  had  been  in  the  United  States  for 

almost two years.  Moreover, he was working in this country, earning enough to 

support  himself,  repay  loans,  accumulate  modest  savings,  and—after 

termination of the leasehold—support his wife and children in China.  Whatever 

economic  hardships  the  leasehold  termination  may  have  visited  upon  his  wife 

and  children,  Chen  cannot  show  that  the  sanction  ever  resulted  in  his  own 

economic persecution.  Instead, the loss of Chen’s leasehold is a factor properly 

considered  in  assessing  whether  he  has  a  well  founded  fear  of  future  economic 

persecution if returned to China. 

      Accordingly, we conclude that there is no merit to Chen’s argument that, 

as a matter of law, the record compels a finding that he suffered past economic 

persecution.    To  the  contrary,  the  agency  reasonably  concluded  that  the  record 

does not admit such a finding. 

             2.     Well Founded Fear of Future Persecution 

      The BIA and IJ concluded that despite an outstanding 18,000 rmb fine and 

the loss of his farming leasehold, Chen did not have a well founded fear of future 

economic persecution upon return to China because (a) he had not claimed that 

Chinese officials made any attempt to collect the fine after 2003; and (b) even if 
                                              23 
       
payment  were  demanded,  Chen  could  (1)  make  arrangements  for  installment 

payments, (2) borrow money from friends and relatives, (3) earn money working 

in a neighboring village, as he had before fleeing China, and (4) use his savings 

of $1,716.75.  A number of these findings rest on misstatements of fact or are not 

supported by substantial evidence in the record. 

      First,  as  the  government  concedes,  Chen  testified  that  Chinese  officials 

have  frequently  come  to  his  family’s  home  over  the  past  decade  looking  for 

money to satisfy his outstanding fine.  See J.A. 133.  Thus, the agency finding that 

Chen failed to claim continued collection efforts in the past decade—the basis for 

its  conclusion  that  Chen  might  not  face  continued  persecutive  fine  obligations 

upon return to China—is not supported by substantial evidence. 

      Second,  the  finding  that  Chen  could  likely  arrange  for  reasonable 

installment  payments  of  his  outstanding  18,000  rmb  fine  upon  return  to  China 

finds  no  support  in  the  record.    To  the  contrary,  the  record  shows  that  in 

September  1996,  within  five  months  of  Chen’s  initial  payment  of  5,000  rmb  on 

the original 13,000 rmb fine, Chinese officials came to Chen’s home and told him 

he had ten days to pay the outstanding 8,000 rmb owed plus an additional 10,000 

rmb delinquency penalty.  In short, far from being permitted to make reasonable 



                                              24 
       
installment payments on his fine, Chen was under orders to pay a total of 23,000 

rmb, more than twenty times his annual income, within a period of less than six 

months.  The agency’s reasonable‐installment conclusion appears to derive from 

the IJ’s reference to September 1998 as the time when the additional 10,000 rmb 

penalty  was  imposed  and  full  payment  demanded.    See  J.A.  93,  96,  97.    The 

record, however, shows that Chen consistently maintained that the demand for 

full payment and the imposition of the additional penalty occurred in September 

1996.  See J.A. 109, 617, 970, 1214.  Indeed, in previous decisions, the IJ found and 

the BIA acknowledged that the additional fine was imposed in 1996.  See J.A. 263 

n.3,  289–90.    Thus,  the  IJ’s  finding  that  the  additional  fine  and  full  payment 

demand  occurred  in  1998—the  basis  for  his  determination  that  Chen  had  been 

given  two  years  to  pay  the  fine  and  might,  therefore,  reasonably  expect  to 

negotiate  installment  payments  upon  return  to  China—is  not  supported  by 

substantial evidence. 

       Third,  the  agency  found  that  because  Chen  had  borrowed  and  repaid 

substantial  amounts  from  friends  and  relatives  in  the  past—2,000  rmb  from  his 

sister to make his initial fine payment and $50,000 from friends and relatives to 

cover the smuggling fee that got Chen to the United States—he could likely do so 



                                               25 
        
again  to  pay  any  fine  demanded  upon  return  to  China.    While  the  record  can 

support a finding that Chen’s sister might again lend him money to pay his fine, 

the  same  conclusion  does  not  necessarily  obtain  with  respect  to  further  loans 

from  others.    In  Xue  Yun  Zhang  v.  Gonzales,  408  F.3d  1239  (9th  Cir.  2005),  the 

Ninth Circuit reviewed a similar agency finding that an alien’s family could help 

her pay a fine in China because it had paid for her to come to the United States.  

See  id. at 1247–48.    The  court concluded  that  the  finding  was  not  supported  by 

substantial  evidence  insomuch  as  the  alien  had  explained  that  family  members 

had paid for her to come to the United States because they knew she could earn 

enough  here  to  reimburse  them,  but  that  they  would  not  lend  her  money  to 

repay  a  fine  in  China  because  there  was  no  prospect  that  she  would  ever  earn 

enough in that country to make repayment.  See id. at 1248.  Although Chen gave 

similar testimony here, see J.A. 121, neither the IJ nor the BIA made any attempt 

to  distinguish  this  case  from  Xue  Yun  Zhang  or  to  indicate  what,  if  any, 

reasoning  might  support  an  agency  decision  not  to  apply  that  holding  to  cases 

outside the Ninth Circuit.  In the absence of any such discussion—which we do 

not foreclose on remand—we are inclined to agree with the Ninth Circuit that a 

loan  of  money  to  help  an  alien  travel  to  the  United  States,  where  he  can  earn 



                                                26 
        
enough to repay his lenders, is not substantial evidence to support a conclusion 

that  the  same  persons  can  or  would  lend  the  alien  money  to  help  pay  a  fine  in 

China where there is little prospect of repayment. 

       Chen  does  not  dispute,  and  we  identify  no  error  in,  the  agency’s  other 

findings,  i.e.,  that  he  could  use  his  savings  to  pay  part  of  his  outstanding  fine, 

and  that,  despite  loss  of  his  farming  leasehold,  he  could  find  some  gainful 

employment  in  China,  whether  in  his  own  village  or  neighboring  ones.  

Nevertheless, these findings are not sufficient for us to conclude with confidence 

that,  with  the  other  factual  errors  corrected  on  remand,  the  agency  would  still 

conclude  that  Chen  does  not  have  an  objectively  reasonable  fear  of  future 

economic persecution if returned to China.  See Kone v. Holder, 596 F.3d 141, 143 

(2d Cir. 2010). 

       Assuming that Chen could use both his savings of $1,716.75 (10,565 rmb) 

and  another  2,000  rmb  borrowed  from  his  sister  to  pay  the  outstanding  18,000 

rmb  fine,  he  would  still  fall  5,435  rmb  short  of  the  full  amount  due.    Whatever 

employment Chen might be able to find in China, there is no evidence to support 

a conclusion that a man who never earned more than 1,500 rmb per year in that 

country  and  who  no  longer  had  a  farming  leasehold  could  quickly  earn  more 



                                                  27 
        
than  three  times  that  amount  so  as  to  pay  the  more  than  5,000  rmb  due  after 

depleting his savings and borrowing from his sister, much less that he could do 

so  without  becoming  impoverished  or  deprived  of  the  necessities  of  life—i.e., 

without suffering economic persecution. 

      Indeed,  the  probability  of  such  future  persecution  is  only  reinforced  by 

evidence that Chinese authorities previously demanded that Chen pay his fine in 

full  and  responded  to  his  failure  to  do  so  with  additional  monetary  sanctions 

and,  eventually,  the  termination  of  Chen’s  farming  leasehold—which 

termination,  but  for  Chen’s  United  States  earnings,  would  have  left  his  family 

impoverished.    Thus,  even  if  termination  of  the  farming  leasehold  while  Chen 

was in the United States did not subject him to economic persecution at that time, 

the  action  is  relevant  to  whether  Chen  might  reasonably  fear  economic 

persecution  upon  return  to  China  if  he  could  not  make  full  payment  on  the 

outstanding fine.  See generally Fei Mei Cheng v. Att’y Gen. of U.S., 623 F.3d 175, 

194–95  &  n.14  (3d  Cir.  2010)  (concluding  that  confiscation  of  family  farm  and 

truck constituted economic persecution where “family depended on the farm to 

make a living,” even though alien “was able to ‘get by’ with a job she located in 

another city” (internal quotation marks omitted)); Zhen Hua Li v. Att’y Gen. of 



                                               28 
       
U.S., 400 F.3d at 169 (concluding that fine equal to one‐and‐one‐half years’ salary 

was “extremely onerous”). 

       Accordingly,  because  substantial  evidence  in  the  present  record  does  not 

support  some  of  the  critical  findings  of  fact  informing  the  agency’s  conclusion 

that  Chen’s  subjective  fear  of  future  economic  persecution  in  China  is  not 

objectively reasonable, and because we cannot conclude with confidence that the 

agency will reach that same conclusion with the record corrected on remand, we 

vacate  so  much  of  its  order  as  denies  Chen  relief  based  on  a  fear  of  future 

persecution.    We  neither  require  nor  foreclose  the  agency  on  remand  from 

expanding the record on factual matters relevant to the feared future persecution 

claim, such as whether an 18,000 rmb fine against Chen remains outstanding in 

China; whether Chinese authorities have a continuing interest in collecting such 

a fine; and whether Chen has the ability to pay the full fine amount demanded 

(whether  from  savings,  loans,  or  earnings)  without  becoming  impoverished  or 

deprived  of  life’s  necessities,  in  short,  without  economic  persecution.    It  is  not 

our task to engage in such factfinding, see Xiao Ji Chen v. U.S. Dep’t of Justice, 

471 F.3d 315, 334–35 (2d Cir. 2006), but only to ensure that the agency’s findings 

are  supported  by  the  requisite  substantial  evidence.    If,  however,  the  IJ  finds  a 



                                                 29 
        
reasonable  probability  that  an  onerous  fine  remains  outstanding  against  Chen, 

and that a reasonable person would fear that he would be forced to pay that fine 

upon  return  to  China  although  he  lacked  means  sufficient  to  do  so  without 

becoming impoverished or deprived of life’s necessities, then the agency should 

find  Chen  to  have  established  the  well  founded  fear  of  future  economic 

persecution  necessary  to  render  him  eligible  for  asylum  and  exercise  its 

discretion accordingly. 

       E.      Chen’s Withholding of Removal Claim 

       The agency denied Chen withholding of removal solely on the ground that 

he  had  not  met  the  lower  burden  for  asylum.    Because  we  vacate  the  agency’s 

order denying asylum, we also vacate its denial of withholding of removal and 

remand for further consideration of whether the corrected (or expanded) factual 

record supports this non‐discretionary relief. 

III.   Conclusion 

       To summarize, we conclude as follows: 

       1.  To demonstrate past economic persecution, an alien must do more than 

demonstrate that an extraordinarily severe or particularly onerous fine has been 

imposed on him for engaging in protected conduct.  He must show that payment 

of  the  fine  or  efforts  to  pay  or  collect  such  a  fine  have  had  the  actual  effect  of 

                                                    30 
        
depriving  him  of  life’s  necessities  or  rendering  him  impoverished  before  he 

entered the United States. 

      2.    Imposition  of  an  extraordinarily  severe  or  particularly  onerous  fine, 

even  without  payment,  can  support  an  alien’s  well  founded  fear  of  future 

economic persecution if returned to his native country, particularly where there 

is record evidence of authorities’ continuing interest in collecting the fine and the 

alien’s inability to make payment without being deprived of life’s necessities or 

rendered impoverished. 

      3.    We  identify  no  error  of  law  or  fact  in  the  agency’s  determination  that 

petitioner  here  failed  to  demonstrate  past  economic  persecution.    We  do, 

however,  identify  error  in  the  agency’s  determination  that  petitioner  failed  to 

demonstrate  a  well  founded  fear  of  future  economic  persecution  because  a 

number  of  factual  findings  informing  that  conclusion  are  not  supported  by 

substantial evidence. 

      Accordingly,  the  petition  for  review  is  DENIED  in  part  as  it  pertains  to 

claimed  past  persecution  and  GRANTED  in  part  as  it  pertains  to  feared  future 

persecution.    The  order  of  removal  is  VACATED  insofar  as  it  denied  petitioner 

both  asylum  and  withholding  of  removal  based  on  feared  future  persecution, 



                                                31 
       
and  the  case  is  REMANDED  for  further  proceedings  on  that  ground  consistent 

with this opinion. 




                                            32